Judgment unanimously affirmed. Memorandum: Prior to trial, defendant was offered a plea bargain contingent on his codefendant’s acceptance of a similar offer. When the codefendant rejected his offer, he and defendant proceeded to trial. Whether a defendant should be offered a plea rests in the discretion of the prosecutor, and there was nothing improper about the offer made in this case (see, People v Pena, 50 NY2d 400, 411-412, cert denied 449 US 1087; People v Brown, 144 AD2d 975, 976, lv denied 73 NY2d 889; see also, People v Esajerre, 35 NY2d 463, 466). The mere fact that defendant was ultimately sentenced to a term of incarceration greater than that offered as a part of the plea bargain does not render his sentence harsh or excessive (see, People v Rodriguez, 111 AD2d 524, 525; see also, People v Pena, supra, at 411-412).
We have examined defendant’s other contentions and find them to be without merit (see, People v Diaz, 177 AD2d 982, lv denied 79 NY2d 855). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Denman, P. J., Boomer, Pine, Balio and Boehm, JJ.